DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Kucher on 08/23/2022.

The application has been amended as follows: 
In the claim:
1.	(Currently Amended)  A method comprising: 	wirelessly transmitting power using a transmitter LC tank to a wireless power receiver having a receiver LC tank; 	while wirelessly transmitting power, receiving a first received power packet from the wireless power receiver, the first received power packet comprising a received power value field indicative of a power level received by the wireless power receiver; 	determining a first power difference between transmitted power and received power based on the first received power packet; 	calculating a first received power compensation factor based on the first power difference; 	interrupting wirelessly transmitting power for a first slot period after receiving the first received power packet;	closing a switch for the first slot period to allow the transmitter LC tank to resonate;  	performing a first measurement of [[a]] at least one first parameter associated with the transmitter LC tank during the first slot period;  	determining a first Q factor value based on the first measurement; 	comparing the first Q factor value with a reference Q factor value; and 	detecting a metallic object based on the comparison.
13. 	(Currently Amended)  The method of claim 1, further comprising:  	performing a second measurement of [[a]] at least one second parameter associated with the receiver LC tank during the first slot period; and 	determining a second Q factor value based on the second measurement, wherein detecting the metallic object is further based on the second Q factor value. 
19. 	(Currently Amended)  The wireless power system of claim [[1]] 27, wherein the wireless power system is configured to:  	perform a second measurement of [[a]] at least one second parameter associated with the receiver LC tank during the first slot period; and 	determine a second Q factor value based on the second measurement, wherein detecting the metallic object is further based on the second Q factor value. 
20. 	(Currently Amended)  The method of claim 1, further comprising:  	after receiving the first received power packet, receiving a second received power packet from the wireless power receiver while wirelessly transmitting power; 	transmitting an ACK to the wireless power receiver in response to the second received power packet while wirelessly transmitting power; 	determining a second power difference between transmitted power and received power based on the second received power packet; 	calculating a second received power compensation factor based on the second power difference; 	interrupting wirelessly transmitting power for a second slot period after transmitting the ACK in response to the second received power packet; 	performing a second measurement of the at least one first parameter during the second slot period;  	determining a second Q factor value based on the second measurement; and 	detecting [[a]] the metallic object based on the second Q factor value.
26. 	(Currently Amended)  A wireless power transmitter comprising: 	a transmitter LC tank comprising a transmitter coil; and 	a controller configured to: 	 	cause the transmitter LC tank to wirelessly transmit power to a wireless power receiver; 		receive a first received power packet from the wireless power receiver, the first received power packet comprising a power received field indicative of a power level received by the wireless power receiver; 		determine a first power difference between transmitted power and received power based on the first received power packet; 		calculate a first received power compensation factor based on the first power difference; 		after receiving the first received power packet, cause an interruption in the wireless transmission of power from the transmitter LC tank for a first slot period;		close a switch for the first slot period to allow the transmitter LC tank to resonate; 		perform a first measurement of [[a]] at least one first parameter associated with the transmitter LC tank during the first slot period;  		determine a first Q factor value based on the first measurement; 		compare the first Q factor value with a reference Q factor value; and 		detect a metallic object on a charging field of the transmitter LC tank based on the comparison.
27. 	(Currently Amended)  A wireless power system comprising: 	a wireless power receiver comprising a receiver LC tank; and 	a wireless power transmitter comprising a transmitter LC tank and a controller configured to: 		cause the transmitter LC tank to wirelessly transmit power to the receiver LC tank; 		receive a first received power packet from the wireless power receiver, the first received power packet comprising a power received field indicative of a power level received by the wireless power receiver; 		determine a first power difference between transmitted power and received power based on the first received power packet; 		calculate a first received power compensation factor based on the first power difference; 		after receiving the first received power packet, cause an interruption in the wireless transmission of power from the transmitter LC tank for a first slot period;		close a switch for the first slot period to allow the transmitter LC tank to resonate; 		perform a first measurement of [[a]] at least one first parameter associated with the transmitter LC tank during the first slot period;  		determine a first Q factor value based on the first measurement; 		when the first Q factor value and a reference Q factor value have a difference that is lower than a threshold, accept the first received power compensation factor as a calibration factor; and 		when the first Q factor value and the reference Q factor value have a difference that is higher than the threshold, detect a metallic object.
End of Examiner’s Amendment. 
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The combination of reference does not disclose calculating a first received power compensation factor based on the first power difference;
 	interrupting wirelessly transmitting power for a first slot period after receiving the first received power packet;
	closing a switch for the first slot period to allow the transmitter LC tank to resonate; 
 	performing a first measurement of at least one first parameter associated with the transmitter LC tank during the first slot period; 
 	determining a first Q factor value based on the first measurement;
 	comparing the first Q factor value with a reference Q factor value; and
 	detecting a metallic object based on the comparison.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
08/30/2022Primary Examiner, Art Unit 2836